Citation Nr: 1229984	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  12-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The appellant is the Veteran's surviving spouse.  The Veteran had active military service in the Army from October 1945 to February 1947.  His awards include the World War II Victory Medal and Army of Occupation Medal.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Missouri, to which the appellant's claims file had been temporarily brokered for adjudication.  That rating decision denied the appellant's claim for service connection for the cause of the Veteran's death.

In July 2012, the appellant testified before the undersigned at a Board videoconference hearing.  A copy of the transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for cause of the Veteran's death was denied in an August 2006 rating decision, which the appellant did not timely appeal.

2.  The evidence received since the August 2006 RO decision is duplicative, cumulative, and redundant and/or does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for cause of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The August 2006 RO rating decision that denied service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  Evidence received since the final August 2006 RO decision, which denied a claim of entitlement to service connection for cause of the Veteran's death, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In this case, in a February 2011 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a service connection claim for the cause of the Veteran's death, as well as what must be submitted by the appellant and the types of evidence that will be obtained by VA.  Said letter also advised the appellant of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

VA acknowledged in a letter dated November 2011 that it had failed to notify the appellant with respect to the new and material evidence aspect of the claim.  In the November 2011 letter VA provided the new and material evidence notice for the first time.

The Board notes that both the February 2011 and November 2011 letters were issued after the October 2010 initial unfavorable AOJ decision on appeal, making them untimely under Pelegrini.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA can cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case (SOC) could constitute a readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the 2011 letters were issued, the appellant's claim was readjudicated in a March 2012 SOC.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  The Board does note that the appellant raised for the first time at the July 2012 Board hearing the theory that the Veteran's cause of death was due to exposure to radiation.  The appellant's representative discussed that the Veteran was stationed in Japan "immediately following the atomic bomb" and so he "might have been [exposed to] radiation."  Given this discussion at the hearing, actual knowledge was shown on the part of the appellant that like mustard gas, exposure to radiation was a necessary element to substantiate a claim that disability was due to such exposure.  

The Board further notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The 2011 notice letters sufficiently complied with the holding in Kent given the facts of this case.  In particular, the November 2011 letter explained what type of information constitutes new and material evidence needed to reopen the claim, stated that the appellant's claim was previously denied because it was not shown that the Veteran died from a service connected condition, and specified that any evidence submitted must be new and relate to that fact.  Moreover, the February 2011 letter informed the appellant of the type of evidence that was lacking in the prior denial, stating that she needed to submit evidence showing that a disability was incurred or aggravated during service and was the primary or contributory cause of death.  Finally, the letter asked several tailored questions regarding exposure to mustard gas and requesting evidence of the diagnosis of the disability being claimed and its relationship to mustard gas exposure.  Also, as noted above, actual knowledge was shown on the part of the appellant that exposure to radiation was a necessary element to substantiate a claim that disability was due to such exposure.  
 

The Court has held that in the context of a claim for cause of death benefits, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim and must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The February 2011 notice letter sufficiently complied with the holding in Hupp given the facts of this case.  Said letter informed the appellant that at the time of the Veteran's death he was not service-connected for cardiopulmonary arrest due to or as a consequence of chronic pulmonary disease.  As the Veteran was not service connected for any conditions during his lifetime, the Board finds that this letter satisfied the first prong of Hupp.  The letter also complied with the second and third prongs of Hupp, addressing the evidence and information required to substantiate a cause of death claim based on both service-connected and nonservice-connected conditions.  Finally, as discussed earlier, the letter was tailored to the appellant's claim, delving into specific questions and details regarding mustard gas exposure.  Also, as noted above, actual knowledge was shown on the part of the appellant that exposure to radiation was a necessary element to substantiate a claim that disability was due to such exposure.  

In light of the foregoing, the Board finds that the 2011 notice letters sufficiently complied with the provisions of Kent, Hupp, and the other VCAA notice requirements set forth above.  As such, there is no further duty to notify under the VCAA given these facts.

Next, with respect to the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's separation qualification record, post-service treatment records, WD AGO Form 53-55, mustard gas exposure information from the Army Chemical and Biological Defense Agency/Army Medical Research and Development Command, and radiation exposure information from the Defense Nuclear Agency.  Regrettably, in 1992 the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records and service administrative personnel records were destroyed in the July 12, 1973 fire in St. Louis, Missouri, and were therefore unavailable.  The appellant provided all requested identifying information, and the RO sought relevant records from the Department of Veterans Affairs Compensation and Pension Service Mustard Gas Manager; however this agency did not possess information regarding the Veteran.  In March 2011, the RO issued a Formal Finding on the Unavailability of Service Treatment Records, concluding that the Veteran's service records of exposure to mustard gas/Lewisite were unavailable for review after all procedures to obtain them had been correctly followed.

The Board notes that the appellant has not been afforded a VA record review examination in response to her request to reopen the claim; however, the Board finds that no such examination is required in this case.  For new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2008).  The November 2011 notice letter informed the appellant that VA could not provide a medical opinion until her claim was successfully reopened.  As the Board concludes below, no new and material evidence has been presented in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  Moreover, the Board finds that, given the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to address the relevant law and facts at issue in this appeal.

II. New and Material Evidence

Pertinent Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Under the provisions of 38 C.F.R. § 3.156(a) currently in effect, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

As a final matter before turning to the specific facts of the appellant's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the appellant's claim for service connection was received prior to the expiration of the appeal period stemming from the August 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Pertinent Facts and Analysis

The appellant's claim for entitlement to service connection for cause of the Veteran's death was originally denied in a December 1994 RO rating decision, and was denied again in an August 2006 RO rating decision.  In both notice of decision letters dated December 1994 and August 2006, the RO advised the appellant of the denial and enclosed VA Form 4107, which explained the appellant's procedural and appeal rights.  The appellant did not appeal the decisions; thus, they became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

In July 2010 the appellant filed a request to reopen the claim and submitted additional evidence.  When, as here, the prior final decision was an unappealed RO rating decision, the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

For the reasons set forth below, the Board finds that the additional evidence submitted is not new and material as required by 38 C.F.R. § 3.156(a).

Evidence received subsequent to the August 2006 rating decision consists of the appellant's hearing testimony, lay statements, and treatise evidence.  Such evidence is new in that it was not previously of record at the time of the prior final denial.  However, as will be explained in detail below, the Board finds that it is not material because, while it relates to an unestablished fact necessary to substantiate the claim, it does not tend to prove a previously unestablished fact necessary to substantiate the claim.  Consequently, the newly received evidence does not raise a reasonable possibility of substantiating the appellant's claim.

The treatise evidence, including VBA Circular 21-91-7, addresses the fact that certain health problems, including COPD, indicate a causal relationship to mustard gas exposure.  It also provides background information on the Army's chemical testing of mustard gas on certain soldiers prior to the 1950s.  The excerpt provides the address for obtaining a record search of such chemical testing, and documents experimental exposure of personnel to mustard gas in World War I and in Washington, DC between 1943 and 1945.  None of the materials are specific to the Veteran.  Moreover, the fact that there is a causal relationship between exposure to mustard gas and the development of COPD was already known at the time of the most recent prior final denial.  See 38 C.F.R. § 3.316 (1995-2011).  Also, VBA Circular 21-91-7 was considered in a December 1992 rating decision that denied the Veteran's claim for service connection of COPD due to mustard gas exposure. 
The claims file also shows that the RO has attempted to obtain the type of record described in the treatise from the named entity (the NPRC in St. Louis), but the records were unavailable due to a fire.  The RO also requested the Compensation and Pension Service, Mustard Gas manager to research the allegation of in-service mustard gas exposure at Camp Crowder but the response in November 2011 continued to be negative.  It was indicated that the Department of Defense was unable to ascertain any exposure.  Indeed, the Army Medical Research and Development Command previously indicated in May 1993 that a search for the Veteran's reported participation in chemical testing in the 1945 to 1947 timeframe revealed no information.  Accordingly, the Board finds that the foregoing evidence, including treatise evidence, is not material for the purpose of reopening the claim.

Certain portions of the lay statements and testimony of the appellant are cumulative and redundant of previously considered evidence.  The appellant asserts that the Veteran's COPD, a contributing cause to his death, was caused by exposure to mustard gas or radiation.  The mustard gas assertion was raised in her prior claims filed in 1994 and 2006 and was also a claim pursued by the Veteran during his lifetime but denied in an October 1993 rating decision.  In regard to radiation exposure, the appellant also testified that the Veteran was stationed in Tokyo as a motor vehicle operator and that he ventured out to other units; however this information was already present in the claims file, namely in the separation qualification record, the Veteran's lay statement dated September 1992, and the Defense Nuclear Agency report submitted in April 1993.  The Veteran pursued a claim of entitlement to service connection for disability based on radiation exposure during his lifetime but was denied in a June 1993 rating decision.  The Defense Nuclear Agency previously reported that Army Historical records confirmed the Veteran's service in Japan (and port of arrival in Tokyo) but not with the occupation forces at either Hiroshima or Nagasaki.  The Defense Nuclear Agency noted that it appeared that the Veteran came no closer than over 400 miles to Hiroshima and 550 miles to Nagasaki during his service in Japan.  The Defense Nuclear Agency maintained that at such distances there was no risk of exposure to radiation from the strategic atomic bombing of either city.  The appellant's lay statements also address the absence of service treatment records and military records of mustard gas exposure.  However, as discussed earlier, the claims file shows that these records have been identified as unavailable since 1992.  Cumulative and redundant evidence is not new and material for the purpose of reopening the claim.

The appellant also reported that she had observed a spot on the Veteran's right forearm that only sunburned instead of tanning.  She stated that the Veteran had told her that exposure to mustard gas during training could be the cause of the spot.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, this evidence is presumed credible.  Kutscherousky, 12 Vet. App. at 371.  Nonetheless, the appellant's recollection of the presence of a spot and the Veteran's hypothesis regarding its origin is cumulative and redundant of the Veteran's statements that he suffered from mustard gas and radiation exposure and a claim of service connection for skin cancer due to radiation exposure during his lifetime.  See January 1993 statement regarding mustard gas exposure ("These sores appear on my arms and I have many that turn into skin cancers.").  Accordingly, the new lay statements do not tend to prove that the Veteran was exposed to mustard gas or radiation or that his death was otherwise caused by disability arising out of his service.  

Consequently, the newly submitted evidence, by itself or when considered in conjunction with the evidence previously of record, and even presuming its credibility, does not raise a reasonable possibility of substantiating the appellant's previously denied cause of death claim.  38 C.F.R. § 3.156(a).  

Therefore, the Board must find that new and material evidence has not been received to reopen the claim of entitlement to service connection for cause of the Veteran's death.  As such, the previous denial of the appellant's claim must be confirmed and continued.


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for cause of the Veteran's death, the appeal is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


